The opinion of the Court was drawn up by
Shepley J.
■— It appearing, that the notary knew, that the bill came from a bank in the province of Now Brunswick, and that he directed a notice to the cashier at St. John, the jury might have inferred, that he would be informed, that the residence of the drawer was at Calais adjoining that province. But there is nothing authorizing the inference, that the notary did not direct his notice to the drawer precisely as stated in the protest without any designation of the State, in which the town is situated. And if so directed it might be mailed for delivery at a town of the same name in another Slate. In the case of Walter v. Haynes, Ry. & M. 149, it was held, that the letter giving notice should be fully and particularly directed to the person at his place of residence, and put into the post-office to make it equivalent to proof of delivery to him.
The case presents another difficulty. There should be proof, that the letter giving notice to the drawer was placed in the postoffice in season to be carried by the mail of the next day after the bill was dishonored. The protest states, that it was put into the postofiice the next morning at nine o’clock in the forenoon, but not that it was in season to be carried by the mail of that day. Nor is there any testimony tending to prove the time of the departure of the mail from .Boston on that day. And a jury would not be authorized to infer it without any testimony.

The default must be taken off and the case stand for trial.